Citation Nr: 0329205	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
cervical spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had military service from February 1955 to March 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Columbia, South Carolina Regional 
Office (RO).


REMAND

The veteran contends that his service-connected cervical 
spine arthritis is more disabling than the current 20 percent 
evaluation reflects.  The veteran's representative has 
challenged the adequacy of the most recent VA examination, on 
the basis that the claims folder was not made available to 
the examiner.  The VA has a duty to provide the veteran with 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

In addition, the rating criteria for evaluating disabilities 
of the spine have been amended, effective September 26, 2003 
and the RO has not yet had the opportunity to consider the 
veteran's claim in the context of these regulatory changes, 
nor has the veteran had an opportunity to prosecute his claim 
in that context.  A remand will ensure due process of law, 
and avoid the possibility of prejudice. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

Lastly, the veteran has not been given that notice required 
by the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence, and it also prescribes VA duties to help 
a claimant obtain relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
and VA duties pursuant thereto are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board notes 
that the RO has provided the veteran with express notice of 
the provisions of the VCAA in correspondence dated in October 
2001.  Although this letter provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence, it did concern, in detail, mostly 
service connection material.  Moreover, a provision in one of 
the regulations, 38 C.F.R. § 3.159(b), was recently 
invalidated due to a conflict between it and 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of Am. v. Sec'y. of 
Veterans Affairs, 2003 U.S. LEXIS 19540 (Sep. 22, 2003).  
This remand will enable the RO to provide the veteran with 
the requisite notice, which is set out in detail below.

The Court of Appeals for Veterans Claims, in a number of 
cases, has determined that where the record before the Board 
is inadequate, a Remand is mandatory rather than permissive.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Sanders v. 
Derwinski, 1 Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Thus, to ensure that VA has met its duty to 
assist the veteran in developing all facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the increased rating claim 
currently on appeal.  The letter should 
include specific notice as to the type of 
evidence necessary to substantiate the 
claim.  The notice should be given in 
accordance with the Court cases noted 
above, and other applicable legal 
criteria.

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the 
disabilities under consideration that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite him to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.  Thereafter, the veteran should be 
referred for an orthopedic examination to 
determine the nature and severity of his 
cervical spine arthritis.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should describe in detail all 
symptoms reasonably attributable to the 
service-connected neck disability and 
their current severity.  

The examiner should conduct a thorough 
orthopedic examination of the neck and 
provide a diagnosis of any pathology 
found.  In examining the neck the 
examiner should indicate the range of 
motion of the cervical spine expressed in 
degrees, including the specific 
limitation of motion due to pain, and 
state the normal range of motion for the 
cervical spine. 

The examiner should set forth the extent 
of any functional loss present in the 
veteran's cervical spine due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected cervical 
arthritis neck disability has upon 
veteran's daily activities.  The degree 
of functional impairment or interference 
with daily activities, if any, by the 
service-connected neck disability should 
be described in adequate detail.  

Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
examiner should describe in adequate 
detail neurologic symptoms, if any, 
involving the neck reasonably 
attributable to the service-connected 
cervical spine arthritis (versus other 
causes).  The conclusion of the examiner 
should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority (to include the former and all 
revised criteria for rating diseases and 
injuries of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (pre 
September 26, 2003); Diagnostic Codes 
5235-5243 (post September 26, 2003).

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC and afford them the 
requisite time period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




